DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both CO/CH4 Dual sensor and Oxygen sensor as shown in fig.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objection as pointed out above (see drawing objection as indicated above as an example).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10-13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	As to claims 1, 3, 8, 10-13, 15, and 20, term “approximately” render the claim indefinite. Para. 0014 of instant specification states that the electrochemical oxygen sensor works at elevated temperatures, for example approximately 600-800°C. However, para. 0014 of the instant specification does not explain/describe/detail the suitable tolerance. Are 400°C, 500°C, or 550°C considered to be approximately 600-800°C?

	Claims 2-9 are also rejected based on their dependency on claim 1.
Claims 11-19 are also rejected based on their dependency on claim 10.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0033 of the instant specification states that controller 158, can based on concentrations of gases detected by sensors (CO/methane dual sensor and Oxygen sensor) 152, initiate calibration operations, shutdown operations, adjust the flow of air and gas to the combustion process, generate alerts/alarms, surface displays indicative of the measured concentrations, and various other operations. However, para. 0033 of the instant specification provide no clear written description support for claimed limitations of “a controller configured to receive the sensor signals, determine the concentration of oxygen 

Claims 2-9 are also rejected based on their dependency on claim 1.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568.
As to claim 1, White teaches a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a methane sensor provides a second sensor signal indicative of methane concentration and a carbon monoxide sensor provides a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive sensor signals ([0067]: fuel analysis system 288 determine a concentration of combustible components within the fuel 70, which includes but are not limited to CO, methane or any combination thereof. The fuel analysis system includes a CO sensor, a methane sensor; [0072]: White further teaches plurality of sensors 306, each sensor 306 capable of detecting parameters of combustion products 172 including, but not limited to, an oxygen concentration. The one or more sensors 306 also includes CO sensors, methane sensors. Sensors 306 is any suitable type and construction that enables sensing of combustion products, properties of the combustion products or a combination thereof; and control system 100 corresponds to “a controller” configured to receive sensor signals (control system 100 to obtain sensor feedback 130, wherein sensor feedback 130 is obtained from sensors distributed throughout the SEGR gas turbine system 52), wherein control system 100 includes a controller 118 as in [0033]; thus “a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a methane sensor provides a second sensor signal indicative of methane concentration and a carbon monoxide sensor provides a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive sensor signals”). 
White does not explicitly teach a dual carbon monoxide-methane sensor configured to operate at a temperature of approximately 600°C and provide a second sensor signal indicative 
Another embodiment of White teaches that control system 100 analyze sensor feedback 130 and control one or more components to selectively control/determine exhaust emissions i.e. concentration levels of i.e. oxygen, Carbon monoxide (CO) within a target range ([0037]); and control system 100 and/or controller 118 utilize feedback obtained from any one or a combination of sensors 306 to adjust flow of fuel 70 to adjust ratio of fuel to oxidant in each of combustors to achieve combustion at a desired equivalence ratio [0076]); wherein the controller generates, based on the sensor signals, a control signal (as recited in claim 4) ([0034]: control signals from controller 118 enable control based on sensor feedback 130; thus “wherein the controller generates, based on the sensor signals, a control signal”); wherein the control signal is configured to adjust flow of fuel or air to the combustion process (as recited in claim 5) ([0034 and 0036]: using feedback 130, control system or controller 118 generates control signal to adjust intake flow of exhaust gas that combust within the SEGR gas turbine system 52; thus “wherein the control signal is configured to adjust flow of fuel or air to the combustion process”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify controller of White with another embodiment of White to include a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the carbon monoxide sensor signal and the methane sensor signal and the concentration of oxygen, to selectively control exhaust emissions (e.g., concentration levels) of combustible components within a target range ([0037])

Holt teaches a concept of: a dual carbon monoxide-methane sensor ([0068]: tubular sensor device with dual sensor elements for detecting other gases, including but not limited to carbon monoxide, methane; thus “a dual carbon monoxide-methane sensor”).
Since Holt teaches almost all of cross sensitivity to CO and methane can be tuned out by adjusting operating temperature; operating temperature is selected to control cross-sensitivity of sensor device ([0063] and claim 12 of Holt), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify carbon monoxide sensor and methane sensor of modified White with concept teachings of Holt to include a dual carbon monoxide-methane sensor configured to operate at a temperature of approximately 600°C and provide a second sensor signal indicative of methane concentration and to operate at approximately 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen (as recited in claim 1), to have improved baseline resistance if gas sensor materials are susceptible to environmental effects ([0068]). Furthermore, it would thus have been obvious for one having ordinary skill in the art to choose/select desired/optimal operating temperature for sensor to suit with each combustible components i.e. CO and/or methane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. operating temperature of a dual carbon monoxide-methane sensor) i.e. (a dual carbon monoxide-methane sensor configured to operate at a temperature of approximately 600°C and provide a second (as recited in claim 1); (wherein the dual carbon monoxide-methane sensor is operated at approximately 600°C at startup) (as recited in claim 3) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955), while controlling cross-sensitivity of sensor device. Furthermore, it would thus have been obvious for one having ordinary skill in the art to include a dual carbon monoxide-methane sensor configured to operate at a temperature of approximately 600°C and provide a second sensor signal indicative of methane concentration and to operate at approximately 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; and a controller configured to receive the sensor signals, determine the concentration of oxygen and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide-methane sensor signals and the concentration of oxygen (as recited in claim 1); wherein the dual carbon monoxide-methane sensor is operated at approximately 600°C at startup (as recited in claim 3), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to have improved baseline resistance if gas sensor materials are susceptible to environmental effects while controlling cross-sensitivity of sensor device via selecting operating temperature of sensor device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
 
As to claims 3-5, claims 3-5 are rejected as reasons stated in the rejection of claim 1.

As best understood, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568 and further in further view of Visser – US 5265417.
As to claim 2, modified White teaches all limitations of claim 1, it does not explicitly teach wherein the dual carbon monoxide-methane sensor comprises a calorimetric catalytic carbon monoxide sensor.
Visser teaches a concept of: catalytic differential calorimetric sensor is used to determine carbon monoxide (col.7, lines 10-11).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified White with concept teachings of Visser to include wherein the dual carbon monoxide-methane sensor comprises a calorimetric catalytic carbon monoxide sensor, to determine hydrocarbon conversion efficiency of a catalytic converter utilized in conjunction with an internal combustion engine (col.1, lines 57-60).

As best understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White – EP 3077643 and in further view of Holt – WO 2008045568 and further in further view of Coe - GB 2518155. 
As to claim 6, modified White teaches all limitations of claim 1, it does not explicitly teach wherein the control signal is configured to generate an alert.
Coe teaches a concept of: an alarm is generated if carbon monoxide content reaches a dangerously high content, which is an indication of any fires or potential fires ([0010] and [0044]).
Since White teaches wherein the controller generates, based on the sensor signals, a control signal (see reasons stated in the rejection of claim 1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified White with concept teachings of Coe to include wherein the control signal is configured to generate an alert, for indication of any fires or potential fires aspect ([0010] and [0044]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for indication of any fires or KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if all 112 rejections are overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 7 includes wherein the control signal is configured to apply a methane calibration algorithm when the concentration of oxygen is above a certain threshold, wherein the methane calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Instant claim 8 includes wherein the control signal is configured to bring the dual carbon monoxide-methane sensor to approximately 300°C and apply a carbon monoxide calibration algorithm when the concentration of oxygen is below a certain threshold, wherein the carbon monoxide calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 9 is also objected based on their dependency on claim 8. 

Claims 10 and 20 are allowable once all 112 rejections are overcome.

Instant claim 10 includes applying, when the oxygen concentration is a below the threshold, a carbon monoxide calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect carbon monoxide within the combustion process and generate a sensor signal indicative of a concentration of carbon monoxide; applying, when the concentration is above the threshold, a methane calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect methane within the combustion process and generate a sensor signal indicative of a concentration of methane, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 11-19 is also allowable based on their dependency on claim 10. 

Instant claim 20 includes a controller configured to determine the concentration of oxygen based on the first signal and compare it to a threshold, wherein the controller selectively generates a control signal, based on the comparison, to heat the dual carbon monoxide- -23- R302.12-0085methane sensor to approximately 600C, in combination with the other recited elements, were not reasonably found in the Prior Art.

Conclusion
Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above objections and rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The examiner therefore suggests that applicants overcome the above rejection under the second paragraph of 35 U.S.C. § 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861